In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 17-2408
HEATHER DIEFFENBACH and SUSAN WINSTEAD,
                                   Plaintiffs-Appellants,

                                v.

BARNES & NOBLE, INC.,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
            No. 12 C 8617 — Andrea R. Wood, Judge.
                    ____________________

    ARGUED DECEMBER 6, 2017 — DECIDED APRIL 11, 2018
                ____________________

  Before WOOD, Chief Judge, and EASTERBROOK and
HAMILTON, Circuit Judges.
    EASTERBROOK, Circuit Judge. In 2012 Barnes & Noble dis-
covered that scoundrels had compromised some of the ma-
chines, called PIN pads, that it used to verify payment in-
formation. They acquired details such as customers’ names,
card numbers and expiration dates, and PINs. Some custom-
ers temporarily lost the use of their funds while waiting for
banks to reverse unauthorized charges to their accounts.
2                                                  No. 17-2408

Some spent money on credit-monitoring services to protect
their ﬁnancial interests. Some lost the value of their time de-
voted to acquiring new account numbers and notifying
businesses of these changes. Many people use credit or debit
cards to pay bills automatically; every time the account
number changes, these people must devote some of their
time and mental energy to notifying merchants that the old
numbers are invalid and new ones must be used. In this suit
under state law, plaintiﬀs seek to collect damages not from
the data thieves but from Barnes & Noble. Jurisdiction rests
on the Class Action Fairness Act, 28 U.S.C. §1332(d), because
the proposed class contains at least 100 members, the
amount in controversy exceeds $5 million, and minimal di-
versity of citizenship exists.
    The district court initially held that the representative
plaintiﬀs had suﬀered no loss at all—that they did not even
have standing to sue. 2013 U.S. Dist. LEXIS 125730 (N.D. Ill.
Sept. 3, 2013). After this court held in Remijas v. Neiman Mar-
cus Group, LLC, 794 F.3d 688 (7th Cir. 2015), and Lewert v. P.F.
Chang’s China Bistro, Inc., 819 F.3d 963 (7th Cir. 2016), that
consumers who experience a theft of their data indeed have
standing, the district court (acting through a diﬀerent judge)
concluded that the complaint alleges injury. 2016 U.S. Dist.
LEXIS 137078 at *8–11 (N.D. Ill. Oct. 3, 2016). But the judge
nonetheless dismissed the complaint, ruling that it does not
adequately plead damages. Id. at *13–25. See also 2017 U.S.
Dist. LEXIS 97161 (N.D. Ill. June 13, 2017) (dismissing an
amended complaint).
    This seems to us a new label for an old error. To say that
the plaintiﬀs have standing is to say that they have alleged
injury in fact, and if they have suﬀered an injury then dam-
No. 17-2408                                                    3

ages are available (if Barnes & Noble violated the statutes on
which the claims rest). The plaintiﬀs have standing because
the data theft may have led them to pay money for credit-
monitoring services, because unauthorized withdrawals
from their accounts cause a loss (the time value of money)
even when banks later restore the principal, and because the
value of one’s own time needed to set things straight is a loss
from an opportunity-cost perspective. These injuries can jus-
tify money damages, just as they support standing.
    Pleading is governed by Fed. R. Civ. P. 8 and 9. Rule
8(a)(3) requires the plaintiﬀ to identify the remedy sought,
but it does not require detail about the nature of the plain-
tiﬀ’s injury. See Lujan v. Defenders of Wildlife, 504 U.S. 555,
561 (1992). What’s more, Rule 54(c) provides that the prevail-
ing party receives the relief to which it is entitled, whether or
not the pleadings have mentioned that relief. Rule 9(g), by
contrast, does require details, but only with respect to “spe-
cial damages.” Barnes & Noble does not contend, and the
district judge did not ﬁnd, that any loss plaintiﬀs have iden-
tiﬁed is treated as “special damages.” As far as the federal
rules are concerned, then, all this complaint needed to do
was allege generally that plaintiﬀs have been injured.
     The district court did not apply these rules, instead de-
manding that the complaint contain all speciﬁcs that would
have been required had this suit been in state court. 2016
U.S. Dist. LEXIS 137078 at *13–19, 22–25. But in federal court
it is the federal rules that determine what must be in a com-
plaint. See, e.g., Walker v. Armco Steel Corp., 446 U.S. 740
(1980); Gasperini v. Center for Humanities, Inc., 518 U.S. 415
(1996); Shady Grove Orthopedic Associates, P.A. v. Allstate In-
surance Co., 559 U.S. 393 (2010). The fact that the federal rules
4                                                     No. 17-2408

do not require plaintiﬀs to identify items of loss (except for
special damages) means that this complaint cannot be fault-
ed as insuﬃcient.
    Still, a district court could grant judgment on the plead-
ings, see Fed. R. Civ. P. 12(c), if none of the plaintiﬀs’ injuries
is compensable, as a maoer of law, under the statutes on
which they rely. We therefore turn to state law.
    Heather Dieﬀenbach dealt with Barnes & Noble in Cali-
fornia and contends on appeal that she suﬀered four kinds
of injury: (1) her bank took three days to restore funds
someone else had used to make a fraudulent purchase; (2)
she had to spend time sorting things out with the police and
her bank; (3) she could not make purchases using her com-
promised account for three days; and (4) she did not receive
the beneﬁt of her bargain with Barnes & Noble. The fourth of
these is not a loss; it is the failure to obtain a gain from the
transaction. (Dieﬀenbach does not contend that any of the
items she purchased was defective or that Barnes & Noble
promised any particular level of security, for which she paid.
See Remijas, 794 F.3d at 694–95.) But the ﬁrst three are losses,
at least in economic terms.
    Dieﬀenbach invokes two statutes: California’s Customer
Records Act and its Unfair Competition Law. The Records
Act provides that a “customer injured by a violation of [this
Act] may … recover damages.” Cal. Civ. Code §1798.84. The
statute does not deﬁne injury, nor does any state decision we
could ﬁnd. The district judge took this absence of a deﬁni-
tion as equivalent to conditioning recovery on satisfaction of
the Unfair Competition Law, which provides that “lost mon-
ey or property” supports recovery. Cal. Bus. & Prof. Code
§17204. That’s a problematic move; the statutes are distinct,
No. 17-2408                                                5

after all, as is their language. But this does not maoer, be-
cause the ﬁrst three losses that Dieﬀenbach identiﬁes ﬁt
within the phrase “lost money or property”.
    California’s judiciary understands “lost money or prop-
erty” to mean an economic injury and tells us that “[t]here
are innumerable ways in which economic injury … may be
shown.” Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 323
(2011). An “identiﬁable triﬂe of economic injury” suﬃces. Id.
at 330 n.15 (internal quotation marks and citation omioed).
We know from Marentes v. Impac Funding Corp., 2014 WL
2157539 (Cal. App. May 23, 2014), that the time value of
money meets the statutory deﬁnition. Although the loss of
use in Marentes was longer (six months there, three days for
Dieﬀenbach) the principle that the time value of money is
“money or property” controls. Cf. Burlington Northern & San-
ta Fe Ry. v. White, 548 U.S. 53 (2006), which holds that a
worker suﬀers a compensable injury even though the em-
ployer awards back pay to make up for salary lost during a
37-day suspension. Losing the use of money for three days
may be a triﬂe to some people (though to others it may be a
calamity), but a triﬂing loss suﬃces under California law.
And state courts have said that signiﬁcant time and paper-
work costs incurred to rectify violations also can qualify as
economic losses. Compare Sarun v. Dignity Health, 232 Cal.
App. 4th 1159, 1169 (2014) (“The tangible burden of [provid-
ing tax return information and other personal ﬁnancial da-
ta]” satisﬁes the Law), with Lueras v. BAC Home Loans Servic-
ing, LP, 221 Cal. App. 4th 49, 82 (2013) (ﬁnding time spent
“preparing and assembling materials” for a loan modiﬁca-
tion application de minimis and insuﬃcient).
6                                                  No. 17-2408

    Now for Illinois. Susan Winstead, the second representa-
tive plaintiﬀ, alleges that (1) her bank contacted her about a
potentially fraudulent charge on her credit card statement
and deactivated her card for several days; and (2) the securi-
ty breach at Barnes & Noble “was a decisive factor” when
she renewed a credit-monitoring service for $16.99 per
month. Her claim rests on the Illinois Consumer Fraud and
Deceptive Business Practices Act, 815 ILCS 505/2, and the
proposed class relies on materially identical laws in other
states. A person “who suﬀers actual damage as a result of a
violation of this Act” may recover. 815 ILCS 505/10a(a). A
monthly $17 out of pocket is a form of “actual damage”. It is
real and measurable; Illinois does not require more. See
Avery v. State Farm Mutual Automobile Insurance Co., 216 Ill. 2d
100, 195–99 (2005). And, if the plaintiﬀ has suﬀered an eco-
nomic loss, noneconomic injuries are compensable. See, e.g.,
Morris v. Harvey Cycle & Camper, Inc., 392 Ill. App. 3d 399,
402–03 (2009).
    An Illinois appellate court has held that a person who
purchases credit-monitoring services after a merchant dis-
closes personal information has not suﬀered actual damages.
Cooney v. Chicago Public Schools, 407 Ill. App. 3d 358, 365–66
(2010). We think it unlikely that the Supreme Court of Illi-
nois would agree with the “actual damages” portion of this
decision, given the breadth of the statutory language. Money
out of pocket is a standard understanding of actual damages
in contract law, antitrust law (Reiter v. Sonotone Corp., 442
U.S. 330 (1979)), the law of fraud, and elsewhere. To get
damages plaintiﬀs must show that a culpable data breach
caused the monthly payments, but the complaint cannot be
dismissed before giving the class an opportunity to do so.
No. 17-2408                                                     7

    Everything we have said about California and Illinois law
concerns injury. We have not considered whether Barnes &
Noble violated any of these three state laws by failing to
prevent villains from stealing plaintiﬀs’ names and account
data. Barnes & Noble was itself a victim. Its reputation took
a hit, it had to replace the compromised equipment plus oth-
er terminals that had been shown to be vulnerable, and it
lost business. None of the state laws expressly makes mer-
chants liable for failure to crime-proof their point-of-sale sys-
tems. Plaintiﬀs may have a diﬃcult task showing an entitle-
ment to collect damages from a fellow victim of the data
thieves. It is also far from clear that this suit should be certi-
ﬁed as a class action; both the state laws and the potential
damages are disparate. These and other questions need con-
sideration on remand. That the case has been pending for 5½
years without a decision by the district court whether the
proposed class can be certiﬁed is problematic under Fed. R.
Civ. P. 23(c)(1)(A), which requires the decision to be made
“[a]t an early practicable time after a person sues … as a
class representative”. All we hold today is that the complaint
cannot be dismissed on the ground that the plaintiﬀs do not
adequately allege compensable damages.
     The judgment is vacated, and the case is remanded for
proceedings consistent with this opinion.